             Case 1:21-cv-00487-JMF Document 99 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 WILLIS TOWERS WATSON PUBLIC LIMITED
 COMPANY and WILLIS RE INC.,
                                                                     21-CV-00487 (JMF)
                                             Plaintiffs,

          v.

 PAUL HERRIOTT,

                                              Defendant.
-----------------------------------------------------------------X

                            DECLARATION OF GLORIA H. EVERETT

        Gloria H. Everett, declares under penalty of perjury as follows:

        1.       I am the President and Chief Executive Officer of The Mutual Risk Retention

Group, Inc. (“The Mutual”). I have personal knowledge of the facts stated in this declaration.

        2.       The nature of the relationship between me and Paul Herriott is one of friendship.

Simply by way of example to illustrate the nature of our personal friendship, he and his wife hosted

a fundraiser at their home in December 2017 after my home had been destroyed in the California

wildfires two months before. We attend the same church and live in the same community.

        3.       On occasion, we get together socially, most recently at my club, and we spend our

time talking about family, colleges, college tuition, community and political issues, and my

frustration with rebuilding our home.

        4.       Until recently, Willis Re, Inc. (“Willis Re”) had been the Broker of Record for The

Mutual. I had the responsibility on behalf of The Mutual for working with Willis Re on reinsurance

matters. Joel Wendland, and subsequently also Joe Reitzel, were the Willis Re brokers who

represented and were responsible for The Mutual’s account. My relationship with Paul has been

one of friendship for at least the last 10 years.
         Case 1:21-cv-00487-JMF Document 99 Filed 04/07/21 Page 2 of 2




       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct.

       Dated: Napa, California
              March 16, 2021

                                     ___________________________
                                           Gloria H. Everett
